Citation Nr: 0811700	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to an increased rating for service-connected 
left ankle/heel disability, rated 10 percent disabling before 
February 17, 2005.

3.  Entitlement to an increased rating for service-connected 
left ankle/heel disability, rated 20 percent disabling from 
February 17, 2005.

(The veteran had a temporary 100 percent rating from April 
22, through May 31, 2003, under 38 C.F.R. § 4.30 for surgery 
of the left Achilles' tendon.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active service from March 1954 to March 1957.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Ft. Harrison, Montana.  A December 
2004 RO decision denied service connection for allergic 
rhinitis.  

An August 2005 Board decision granted service connection for 
a chronic ankle/heel disorder.  A September 2005 RO decision 
assigned a 10 percent rating from December 18, 2001, through 
April 21, 2003; a temporary total rating under the provisions 
of 38 C.F.R. § 4.30 for convalescence following surgery from 
April 22, through May 31, 2003; a 10 percent rating from June 
1, 2003, through February 16, 2005; and a 20 percent 
evaluation thereafter.  The veteran appeals for higher 
ratings.

In April 2007, to support his claim, the veteran testified at 
a hearing at the RO chaired by the undersigned Veterans Law 
Judge of the Board.  A transcript of the proceeding is of 
record.  




FINDINGS OF FACT

1.  The veteran's rhinitis during service was acute and 
transitory and resolved without residual disability; the 
veteran's current rhinitis began years after service, and was 
not caused by any incident of service

2.  Before February 17, 2005, the veteran's left ankle/heel 
disability is manifested by moderate impairment of function.

3.  From February 17, 2005, the veteran is receiving the 
maximum disability evaluation for limitation of motion of the 
left ankle; and there is no evidence that the veteran's left 
ankle is ankylosed, has malunion of the os calcis or 
astragalus, or has undergone an astragalectomy.


CONCLUSIONS OF LAW

1.  Rhinitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  The criteria for a rating in excess of 10 percent for a 
left ankle/heel disability, before February 17, 2005, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.10, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2007).

3.  The criteria for a rating in excess of 20 percent for 
service-connected left ankle/heel disability, from February 
17, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.10, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

A.  Increased Rating Claim

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2002.  The notice did not discuss the 
criteria for an increased rating, thus VA's duty to notify 
him of the information and evidence necessary to substantiate 
the claim has not been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the Court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

This notice requires VA to indicate which portion of that 
information and evidence is to be provided by the claimant 
and which portion VA will attempt to obtain on the claimant's 
behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 
3.159.  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.

In this case, the Board finds that any notice errors did not 
affect the essential fairness of the adjudication as VA has 
obtained all relevant evidence, and as the appellant has 
essentially demonstrated actual knowledge of what was 
necessary to substantiate the claim.  Id., Vazquez-Flores, 
slip op. at 12.  The veteran was provided VA examinations.  
Moreover, VCAA notice was provided in an October 2005 letter, 
and a March 2006 letter complied with Dingess requirements.  
Another VCAA letter was sent in October 2006. A June 2006 
statement of the case (SOC) and a December 2006 supplemental 
SOC (SSOC) provided subsequent process and adjudication and 
also provided the veteran with the schedular criteria for 
rating ankle disabilities.  Medical records submitted 
subsequent to the last SSOC do not pertain to the issues in 
this appeal, and there is no failure of due process with 
regard to the additional records.  Considering the content of 
the VCAA letters, the SOC and SSOC, the Board concludes that 
the veteran had actual knowledge of his procedural rights and 
the evidence necessary to substantiate the claim.  He has 
demonstrated that he, or those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claim, and the Board finds that no prejudice to the 
veteran will result from proceeding with adjudication without 
additional notice or process.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.



B.  Service Connection Claim

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, post-service medical 
records, and afforded the veteran the opportunity to give 
testimony before the Board.  VA obtained an examination and 
opinion regarding the etiology of the veteran's current 
rhinitis.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

A.  Service Connection Claim

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Where there is a chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.

The veteran's service medical records show that he was 
provisionally diagnosed with chronic rhinitis in June 1956.  
Discharge examination in March 1957 was negative for any 
complaints or findings of a respiratory condition.  

The veteran stated that a drill sergeant, who treated him 
badly and knew he did not smoke, blew cigarette smoke in his 
face which has caused him to have rhinitis his entire life.  
He stated that he was diagnosed with rhinitis when he moved 
to Seattle, Washington in 1963, and has used steroid nasal 
sprays for about 20 years.  However, the veteran, as a 
layman, while competent to report symptoms and that within 
his knowledge, is not competent to give a medical opinion on 
the diagnosis or etiology of a condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

A VA examination was conducted in November 2006.  The 
examiner opined that it was less likely than not that the 
veteran's single episode of rhinitis was related to, or 
caused, his current rhinitis.  The examiner noted that his 
medical records are silent for rhinitis until 2000.  In 
addition, the examiner noted that there were too many 
intervening variables to account for his rhinitis, including 
living in the Pacific Northwest with its moist, humid 
climate.

The evidence as a whole does not show continuity of 
symptomatology of rhinitis since service.  38 C.F.R. § 
3.303(b); Mense v. Derwinski, 1 Vet. App. 354 (1991).  In 
fact, the post-service medical records indicate a clear break 
in the continuity of symptomatology.  A private outpatient 
treatment record dated in September 1999 notes that the 
veteran related a past history of sleep apnea, hypertension 
and obesity.  A private history and physical examination 
dated in December 1999 again did not note any rhinitis or 
other respiratory condition.  

The weight of the competent medical evidence demonstrates 
that the rhinitis problems during service were acute and 
transitory and resolved without residual disability, and that 
any rhinitis began more than 42 years after the veteran's 
active duty.  His period without documented treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 3.102; see also Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 

B.  Increased Rating Claim

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  See generally 38 C.F.R. §§ 4.1, 4.2.  

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  An evaluation of the 
extent of disability present also includes consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the effect 
of pain on the functional abilities.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

The veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

The RO assigned separate ratings for separate periods of time 
based on the facts found, a practice known as "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119 (1999).

1.  Before February 17, 2005

Private medical records show full range of motion of the left 
ankle and hind foot, a grossly stable ankle and tenderness at 
the Achilles insertion in March 20000.  In January 2002 there 
was tenderness over the lateral calcaneal branch.  A private 
examination report in April 2003 noted that the veteran had 
full left ankle range of motion.  He had complaints of 
progressive symptoms with intermittent sharp discomfort at 
the back of his ankle over the past year.  An X-ray study 
revealed mild degenerative changes.  On April 22, 2003, the 
veteran underwent surgery with excision of calcaneal 
exostosis and calcific deposits at the Achilles insertion.  
On May 19, 2003, the veteran's left ankle range of motion was 
good, and there was no tenderness, redness, inflammation or 
swelling.  His discomfort was fully resolved.

Based on such findings, it does not appear that even moderate 
limitation of motion is demonstrated.  As explained below, 
Diagnostic Codes 5270, 5272, 5273 and/or 5274 are not 
applicable.

Consideration has been given to whether a higher rating is 
warranted for the service-connected left ankle disability on 
the basis of functional impairment and pain.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995), supra.  However, even considering such 
additional impairment, there is no suggestion of more than 
moderate limitation of ankle motion.

2.  From February 17, 2005

TheBoard notes that the February 17, 2005, VA examination 
showed plantar flexion of the left ankle to 7 degrees and 
dorsiflexion to 10 degrees, and based on the findings of such 
reduced range of motion, the increase to a 20 percent rating 
was granted as of that date.

The RO has already assigned the maximum schedular rating 
provided under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  As 
such, a rating in excess of 20 percent cannot be assigned 
under this diagnostic code.  Consideration must be given to 
the other diagnostic criteria related to the ankles to 
determine whether increased ratings, or additional separate 
compensable ratings, are warranted.  These diagnostic codes, 
however, are not applicable to the veteran's service-
connected left ankle/heel disability, as there is no evidence 
of ankylosis of the ankle or subastragalar or tarsal joints 
(Diagnostic Codes 5270 and 5272), malunion of the os calcis 
or astragalus (Diagnostic Code 5273), or that the veteran has 
undergone an astragalectomy (Diagnostic Code 5274). 

If a veteran is in receipt of the maximum disability rating 
available under a diagnostic code for limitation of motion, 
consideration of functional loss due to pain is not required.  
Johnson v. Brown, 10 Vet. App. 80 (1997).

3.  Conclusion 

The veteran's left foot/ankle condition does not present such 
an unusual pattern of disability so as to warrant a remand to 
the Director of the Compensation and Pension Service for 
extraschedular consideration.  Simply, while the veteran has 
claimed severe interference with his employment and daily 
living, he has shown no exceptional circumstances such as a 
marked interference with his ability to work or a need for 
frequent hospitalizations.  See 38 C.F.R. § 3.321; Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  During VA examination of 
March 2006, the veteran demonstrated normal left ankle range 
of motion, and in May 2006 ankle motion was only mildly 
limited.  Regarding any impact his left ankle disability may 
have on his employability, the examiner who conducted the 
November 2006 VA examination, stated in a December 2006 
addendum that there was no impact on his ability to maintain 
sedentary employment.  The examiner could not speculate on 
his occupational functioning due to the question of whether 
the veteran was exaggerating his symptoms for monetary gain.  

The preponderance of the evidence is against the claim for 
increased staged ratings.  As such, the benefit-of-reasonable 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for rhinitis is denied.  

A rating in excess of 10 percent for a left ankle/heel 
disability, before February 17, 2005, is denied.

A rating in excess of 20 percent for a left ankle/heel 
disability, from February 17, 2005, is denied.



____________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


